Title: To James Madison from James Monroe, 19 December 1812
From: Monroe, James
To: Madison, James


Dept. of State Decr. 19th. 1812.
The Secretary of State to whom was referred the Resolution of the House of Representatives of the 9th. Instant, requesting information touching the conduct of British Officers towards persons taken in american armed Ships, has the honor to lay before the President the accompanying papers marked A. B. C. from which it appears that certain persons, some of whom are said to be native, and others naturalized Citizens of the United States, being parts of the Crews of the United States armed Vessels the “Nautilus” and the “Wasp” and of the private armed Vessel the “Sarah Ann,” have been seized under the pretext of their being british Subjects, by british Officers for the avowed purpose, as is understood, of having them brought to trial for their lives, and that others being part of the Crew of the Nautilus, have been taken into the British service.
The Secretary of State begs leave also to lay before the President the papers marked D & E. From these it will be seen, that whilst the british Naval Officers arrest as criminals such persons taken on board american armed Vessels as they may consider british Subjects, they claim a right to retain on board british Ships of War american Citizens who may have married in England or been impressed from on board british Merchant Vessels—and that they consider an impressed American when he is discharged from one of their Ships, as a Prisoner of War. All which is respectfully submitted.
Jas Monroe
